Title: Thomas Jefferson to Patrick Gibson, 2 February 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
Feb. 2. 19.
          
          Your favor of Jan. 26. came to hand by our last mail, and I now inclose you the three blanks for renewal. mr Yancey answered my letters enjoining him to get down his flour immediately by saying that the price of the moment for carriage was so exorbitant that he had ventured to wait awhile in the hope of a fall. he says also that his tobacco is in considerable forwardness for sending down. I hope you will not be long without recieving both. in the mean time I am anxious to recieve my account of the last quarter, and if brought down to the present day it will answer still better for my government. I salute you with great friendship and respect.
          Th: Jefferson
        